Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 28, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142888                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  MARY ANN LAMKIN,                                                                                         Brian K. Zahra,
          Plaintiff,                                                                                                  Justices

  v                                                                 SC: 142888
  JUDICIAL TENURE COMMISSION,
            Defendant.

  _________________________________________/

          On order of the Court, the complaint for superintending control is considered, and
  it is DISMISSED, for the reason that there is no “proceeding” before the Judicial Tenure
  Commission within the meaning of MCR 9.203(C).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 28, 2011                  _________________________________________
           t0921                                                               Clerk